It appears from the order granting the deficiency decree, in connection with the confirmation of the Master's report of sale, that the deficiency decree was granted on motion, after notice to the defendants. As the attack here made on the deficiency decree is in the nature of a collateral attack. I concur in the affirmance. However, if the question had been presented on direct appeal, I am inclined to think I might have taken a different view, by reason of the principles laid down in Letchworth vs. Koonce, 99 Fla. 451, 127 So. 321, and the cases therein cited.